DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 10-12, filed May 26th, 2021 are currently pending.  
Priority
Acknowledgement is made of the division of Application 15740782 filed 12/28/2017, now U.S. Patent 11,045,436. Application 15740782 is a national stage entry of PCT/CN2015/000480 filed 06/30/2015.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chada (WO2004/078124 published 09/16/2004).
Chada teaches contacting A549 and NCI-H1299 lung cancer cells with sulindac wherein sulindac effective inhibited said lung cancer cell proliferation in-vitro and in-vivo and enhanced caspase cascade in tumor cells but not in normal cells (pages 38-39, pages 172-1780, Tables 7-8, Figure 49A-49D). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
   Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Marks et al (US2008/0255029 published 10/16/2008). 
Claims 10 and 12 are directed to the method of treating lung cancer in a subject comprising administering an effective amount of sulindac to the subject, wherein the lung cancer is atypical carcinoid or stage IV squamous cell carcinoma.
Applicant is reminded of MPEP 2111.03 wherein “[T]he transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). In the instant case, the scope of the instant claims does not exclude additional, unrecited elements including additional chemotherapeutic agents to be administered in combination with sulindac to effectively treat either atypical carcinoid or stage IV squamous cell carcinoma in the administered patient. 
Marks and coworkers teach methods of treating neuroendocrine carcinoid lung tumors comprising administration of an mTOR inhibitor in combination with additional chemotherapeutic agents. Marks teaches that the highly metastatic atypical carcinoids are species of neuroendocrine carcinoid lung tumors that are to be treated with the therapeutic combination, wherein treatment with combinations of therapeutic agents may provide improvements over single agent mTOR inhibitor treatment ([0017-0018], [0023], [0041], [0050-0057], [0062], [0071], [0076]-[0080], [0090]. Marks teaches that non-steroidal anti-inflammatory agents (NSAIDS) are suitable therapeutic agents to combine with the mTOR inhibitor therapeutic regimen. The claimed sulindac is a well-delineated NSAID taught in a comprehensive list of 55 possible NSAIDs to combine with the mTOR inhibitor therapy to treat the aforementioned neuroendocrine carcinoid tumors ([0229]). The administration of the combination of the NSAID sulindac and the mTOR inhibitor to the patient comprising metastatic atypical carcinoid lung cancer results in the therapeutic regimen contacting said lung cancer cells. 
 Therefore, one of ordinary skill in the art at the time of the invention would have found it prima facie obvious to administer the NSAID sulindac in combination with an mTOR inhibitor to effectively treat atypical carcinoids in a subject comprising the neuroendocrine carcinoid lung tumor in view of Marks. Motivation to combine sulindac to the mTOR inhibitor therapeutic regimen flows logically from the fact that Marks teaches that the claimed sulindac is a well-delineated NSAID taught in a comprehensive list of 55 possible NSAIDs to combine with the mTOR inhibitor therapy to treat the aforementioned neuroendocrine carcinoid tumors. Accordingly, a skilled artisan would have been motivated with a reasonable expectation of success that said combination would have effectively inhibited atypical carcinoid tumorigenesis in the administered subject. 
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Marks et al (US2008/0255029 published 10/16/2008) as applied to claims 10 and 12 in view of Asiedu (Journal of Thoracic Oncology Vol. 9 pages 1763-1771 published December 2014). 
 As discussed above, Marks renders obvious the treatment of atypical carcinoid tumors of the lung comprising administering a therapeutically effective combination of an mTOR inhibitor in combination with an NSAID inhibitor such as sulindac. Marks teaches that the claimed sulindac is a well-delineated NSAID taught in a comprehensive list of 55 possible NSAIDs to combine with the mTOR inhibitor therapy to treat the aforementioned neuroendocrine carcinoid tumors.
 However, Marks does not specifically teach contacting the combination of an mTOR inhibitor and sulindac to NCI-H720 cells.  
Asiedu teaches there are limited reagents to study pulmonary carcinoid tumors as said tumors comprise approximately 5% of all lung malignancies in adults, and said pulmonary carcinoids make up only 30% of all carcinoid tumors. Asiedu teaches that pulmonary carcinoid cell lines are very limited with only 4 distinct pulmonary carcinoid cell lines NCI-H292, NCI-H727, NCI-H835 and NCI-H720. NCI-H720 is listed as the only atypical carcinoid tumor cell line, and thus represented a need for establishing additional cell lines (page 1764 left col., page 1770 left and right col.). Furthermore, Asiedu teaches that the currently available cell lines unfortunately lack detailed clinical and histological information (abstract, page 1763 through page 1764 left col.).  
 As such, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to contact the combination of sulindac and an mTOR inhibitor of Marks above, to the atypical carcinoid cell line NCI-H720 of Asiedu, arriving at the claimed methodology. 
MPEP 2143 provides a rationale for a conclusion of obviousness including (E) Obvious to try: Choosing from a finite number of identified, predictable solutions with a reasonable expectation of success;
Considering that the cell line NCI-H720 is the one of a finite list of atypical carcinoid lung cancer cell line reagent available for in-vitro testing as taught by Asiedu, coupled with the knowledge that a combination comprising an mTOR inhibitor and an NSAID, such as sulindac is efficacious at treating the highly metastatic atypical carcinoid neuroendocrine carcinoid lung tumors, as taught by Marks, said artisan would have found it prima facie obvious to use atypical carcinoid lung cancer cell line NCI-H720 and contact the efficacious combination of sulindac and mTOR inhibitor to said atypical carcinoid cell line and reasonably expect that the resulting combination would effectively inhibit NCI-H720 atypical carcinoma cell proliferation. 

Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628